Citation Nr: 0730314	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to a higher initial rating for osteophytosis of 
the lumbar spine, evaluated as 40 percent disabling from 
February 13, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




INTRODUCTION

The veteran served on active duty from July 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the St. 
Louis, Missouri RO.  By that decision, service connection was 
granted for osteophytosis of the lumbar spine and a 40 
percent rating was assigned, effective from February 13, 
2004.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.

During the pendency of the veteran's appeal, separate 
compensable ratings were assigned for lower extremity 
radiculopathy due to the service-connected lumbar spine 
disability.  When the RO issued a statement of the case in 
August 2005, it noted that separate ratings for right lower 
extremity radiculopathy and left lower extremity 
radiculopathy had been granted, but limited the issue 
addressed in the statement of the case to consideration of 
the propriety of the 40 percent rating established under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Without a statement 
of the case or expression of disagreement with the separate 
neurologic disability ratings, the Board will likewise limit 
its review.  

The question of entitlement to a total rating based on 
individual unemployability was addressed in a March 2007 
rating decision.  No such issue has been developed for the 
Board's review.




FINDING OF FACT

The veteran's low back disability is manifested by limitation 
of motion, demonstrable muscle spasm, and pain with acute 
severe bouts of pain; his disability is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or by 
prescribed bed rest that amounts to 6 weeks in a 12-month 
period.


CONCLUSION OF LAW

A higher initial rating for osteophytosis of the lumbar spine 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a (Diagnostic Codes 5237, 5243) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Propriety of the 40 Percent Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2007).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2007).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2007) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, 38 C.F.R. part 4.  
In August 2003, prior to the award of service connection in 
this case, amendments were made to the criteria used in 
rating disabilities of the spine, to include disabilities of 
the thoracolumbar spine, effective from September 26, 2003.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007)).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  (As 
noted in the Introduction, separate ratings have been 
assigned for lower extremity radiculopathy, which ratings are 
not now on appeal.)  The formula also specifies that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees  Id., Notes (2) and (4).

As noted above, the criteria for rating orthopedic disability 
of the spine provide, in pertinent part, that, in the absence 
of unfavorable ankylosis, 40 percent is the maximum rating to 
be assigned for orthopedic disability of the thoracolumbar 
spine.  Here, although the veteran suffers from serious 
disability of the lumbar spine, it is clear from the record 
that his spine is not "ankylosed" as that term is defined 
in the new criteria (i.e., fixed in flexion or extension).  
Thus, he would be entitled to no more than a 40 percent 
evaluation for the orthopedic component of his disability.  

On VA examinations and in numerous treatment records, the 
veteran's limited spine motion has been recorded, including 
limitations caused by pain.  The veteran has undergone 
epidural injections in an attempt to control the pain, and 
has taken a variety of pain medications over the years.  He 
also experiences flare-ups that, when one occurs, can be 
incapacitating for the remainder of the day.  At times he has 
been described as having an antalgic wide-based gait and at 
other times as having a normal gait.  Upon palpation, muscle 
spasms have been shown and it has been noted that there is 
exquisite tenderness.  Nevertheless, the salient point to be 
made is that, with all these orthopedic manifestations, he 
does not experience ankylosis, which is required for a rating 
higher than the 40 percent currently assigned.  Even when 
consideration is given to the point at which pain began upon 
range-of-motion testing, he still had some motion, which 
means that he does not experience ankylosis.  Consequently, 
the criteria for a higher rating is not warranted.  

Although the veteran has been found to have disc disease, the 
Board finds no basis for awarding a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  This code allows 
for rating the spine either under the general rating formula 
that has been discussed above, or based on incapacitating 
episodes, whichever method results in a higher rating.  Under 
the criteria based on incapacitating episodes, a 40 percent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Diagnostic Code 5243.  A 60 
percent rating (the highest available under this code) is 
warranted when incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  Id.  (An 
incapacitating episode is a period of acute signs and 
symptoms due to disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Diagnostic Code 5243, Note 1.)  

Here, despite flare-ups that have been described as 
incapacitating, and pain that the veteran has at times 
described as progressively intolerable, there is no 
indication that he has had symptoms such that a physician has 
prescribed bed rest that has amounted to 6 weeks during any 
12-month period.  Consequently, a higher rating under these 
criteria is not warranted.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
recently hospitalized for problems with his low back, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  After the veteran filed a 
claim of service connection for his back disability, the RO 
provided him notice with respect to substantiating the 
pending claim of service connection.  This was done in March 
2004.  As already noted, a December 2004 rating decision 
thereafter awarded service connection and established the 
rating that is now at issue.  Although a specific letter 
regarding the 40 percent rating was not later provided, none 
was required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) (the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated).  (Specific notice regarding an effective date 
was not provided, but such an issue is not now before the 
Board.  Consequently, a remand of the rating question is not 
necessary.)

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined twice by 
VA, private records and Social Security Administration 
records have been secured, and the veteran has not identified 
any other evidence that needs to be procured.  No further 
development action is necessary.


ORDER

A initial evaluation higher than 40 percent for osteophytosis 
of the lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


